Name: 2005/581/EC: Commission Decision of 25 July 2005 authorising the placing on the market of isomaltulose as a novel food or novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document number C(2005) 2776)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  marketing;  food technology
 Date Published: 2005-07-29; 2006-12-12

 29.7.2005 EN Official Journal of the European Union L 199/90 COMMISSION DECISION of 25 July 2005 authorising the placing on the market of isomaltulose as a novel food or novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document number C(2005) 2776) (Only the German text is authentic) (2005/581/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (1), and in particular Article 7 thereof, Whereas: (1) On 4 March 2004 SÃ ¼dzucker AG made a request to the competent authorities of Germany to place isomaltulose on the market as a novel food or novel food ingredient. (2) On 1 October 2004 the competent food assessment body of Germany issued its initial assessment report. In that report it came to the conclusion that the proposed uses for isomaltulose are safe for human consumption. (3) The Commission forwarded the initial assessment report to all Member States on 30 November 2004. (4) Within the 60-day period laid down in Article 6(4) of Regulation (EC) No 258/97 reasoned objections to the marketing of the product were raised in accordance with that provision. The objections/comments were discussed with Member States at the meeting of the Standing Committee on 14 February 2005 in connection with the first request for the placing on the Community market of isomaltulose submitted by Cargill. (5) As regards the nutrition information included in the labelling and advertising of foods containing isomaltulose, Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs (2) applies. (6) On the basis of the initial assessment report, it is established that isomaltulose complies with the criteria laid down in Article 3(1) of Regulation (EC) No 258/97. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Isomaltulose as specified in the Annex, may be placed on the market in the Community as a novel food or novel food ingredient for use in foodstuffs. Article 2 The designation isomaltulose shall be displayed on the labelling of the product as such or in the list of ingredients of foodstuffs containing it. In a prominently displayed footnote related to the designation isomaltulose by means of an asterisk (*) the words isomaltulose is a source of glucose and fructose shall be displayed. The words shall have a typeface of at least the same size as the list of ingredients itself. Article 3 This Decision is addressed to SÃ ¼dzucker AG Mannheim/Ochsenfurt, MaximilianstraÃ ²e 10, D-68165 Mannheim. Done at Brussels, 25 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 276, 6.10.1990, p. 40. Directive as last amended by Commission Directive 2003/120/EC (OJ L 333, 20.12.2003, p. 51). ANNEX SPECIFICATIONS OF ISOMALTULOSE Definition A reducing disaccharide that consists of one glucose and one fructose moiety linked by an alpha-1,6-glycosidic bond. It is obtained from sucrose by an enzymatic process. The commercial product is the monohydrate. Chemical name 6-O-Ã ±-D-glucopyranosyl-D-fructofuranose, monohydrate CAS number 13718-94-0 Chemical formula C12H22O11 Ã  H2O Structural formula Formula weight 360,3 (monohydrate) Assay Not less than 98 % on the dry basis Description Virtually odourless, white or almost white crystals with a sweet taste Loss on drying Not more than 6,5 % (60 °C, 5 hours) Lead Not more than 0,1 mg/kg Determine using an atomic absorption technique appropriate to the specified level. The selection of sample size and method of sample preparation may be based on the principles of the method described in FNP 5 (1), Instrumental methods. (1) Food and Nutrition Paper 5 Rev. 2  Guide to specifications for general notices, general analytical techniques, identification tests, test solutions and other reference materials (JECFA), 1991, 322 pp., English, ISBN 92-5-102991-1.